Motion for an extension of time granted insofar as to extend the time for defendants-appellants to serve their amended answer to 10' days after service upon their attorneys of a copy of the order of this court determining said appeal, with notice of entry thereof, on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before May 1, 1962, with notice of argument for the June 1962 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.